Frazer, J.
The power of tbe common pleas judge in *436vacation to grant a restraining order in a cause pending in the circuit court is questioned. It was certainly competent for the legislature to confer this power, and as a matter of convenience quite necessary that it should be done. The judge- of one court is often absent or' lives at a distance, while the judge of the other is at hand or easily accessible. No conflict of jurisdiction could arise, for it would not be a ease in which one court was interfering with the process of another court, as in The Indiana, &c., R. R. Co. v. Williams, 22 Ind. 198. The judge of the common pleas is not in vacation the court of common- pleas, and so- of the circuit judge. But each exercises in vacation whatever power'in this respect is conferred by statute as an officer clothed with the special authority, having for that purpose the power which the proper court would have in term, and being, in a certain limited sense, that court for the time being. A master in chancery was not the chancellor or the court, and yet for convenience he had, in vacation, under our former lawsj this very authority. Indeed,.at one time it was conferred upon the clerk. We think the statute confers the power. 2 G. & H. 131, et seq. There is no- reason for giving to the language employed such a construction as will confine the power of the judge in vacation to causes in the court of which' he is judge. No such restriction is either expressed or implid in the terms employed, unless it may be as to the granting of temporary restraining orders without notice, upon- emergency. The word “court” only is there employed, and not “court or judge,” as in the former part of the' same section (139). But if the term “court”' is to be taken literally, then there is no power in vacation, without notice, to grant i’estraining ox’dei’s; for in a stxúctly literal sense, the judge ixx vacation is not the coui’t, though for certain purposes he possesses its powers, and is for that reason called a court. This term must here be interpreted to mean as well a judge in vacation as the court in a proper sense, to avoid a dilemma which the legislature never intended, It cannot be supposed that it was designed to con*437fine the power of granting restraining orders, without notice, upon sudden emergency, to the courts in term.
In this case, a restraining order, without notice, was granted in vacation, on the 12th of June, 1869, to expire on the second day of the next term of the circuit court, which would be a period of more than six months. This was in plain violation of the statute, and for that reason there must be a reversal. By sec. 139 of the code it is provided that the order shall only be granted until notice can be given, and a hearing had thereon. A reasonable time in which to give the notice must of course be allowed, but the period of six months is entirely too long.
The case is also argued upon the merits, as the facts .arc alleged to be by the complaint. Briefly, this is the case: the-plaintiff-operates .a woollen mill -propelled by water .supplied by ;an artificial race, the water from which is used also in coloring the goods manufactured, pure water being required therefor. The defendant is rapidly cutting a ditch for the draining of its streets, to discharge into the race, which will so contaminate the water thereof with filth as to render it unfit for use in coloring, and this will be accomplished in two or three days, if not arrested; that it will also carry sand into the plaintiff’s race, obstructing the flow of water to the mill; that the defendant, an incorporated city, is-making said -ditch as a part of the work of grading Harrison street,.according to a new and changed grade thereof, a different grade having been previously established.; .and that damages to the plaintiff'resulting from .such -change of grade have not been assessed or tendered- The race .at the point of intersection with the proposed-ditch is outside .of the city, -its margin being the boundary of the city.
The statute provides that the common -councils of cities shall have exclusive power over the streets thereof. Acts 1867, p. 63, sec. 61. But the twenty-seventh section of the -same act declares that when the grade of a, street has been once established, it shall not be changed without first aseessing and tendering-the-damagesoccasioned by the change. *438Does this refer to damages to property outside of the city limits? The language is certainly broad enough to- protect property without as well as within from the injury, often very serious, resulting from such changes. We perceive no good reason for making any distinction, and none therefore for a construction which will circumscribe the language of the legislature, limiting the natural import of it so as to deny to property without, that protections which is given to property within the city. The enactment, in its broadest scope, is eminently just, and it is the opinion of the majority of the court that the appellee is protected by it.
Reversed, with costs, and remanded for further proceedings.